UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6436


MICHAEL J. GREENE,

                    Plaintiff - Appellant,

             v.

WILLIAM O. (BILL) HUFFMAN; WILLIAM J. SADLER; GEORGE V.
SITLER; SCOTT A. ASH,

                    Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia,
at Bluefield. David A. Faber, Senior District Judge. (1:17-cv-02344)


Submitted: July 26, 2018                                          Decided: July 31, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael J. Greene appeals the district court’s order accepting the recommendation

of the magistrate judge to dismiss Greene’s 42 U.S.C. § 1983 (2012) complaint under 28

U.S.C. §§ 1915(e)(2)(B), 1915A(b) (2012). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Greene v. Huffman, No. 1:17-cv-02344 (S.D.W. Va. Apr. 18, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2